Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-25, each recites the limitation "edge".  There is insufficient antecedent basis for this limitation in the claim. Please note Claim 20, line 3 recites “surface”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 20-24, 28-29, 36-37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over DatesWeiser, Highline Brochure, 2017 (hereinafter DatesWeiser) in view of US 2010/0064945 to Sierenberg.
Datesweiser discloses a work surface assembly comprising all the elements recited in the above-listed claims including: a work surface top; a protective peripheral edge extending outwardly beyond the work surface top by a first distance; and an electronics connector positioned entirely below the work surface top on an exterior face of the protective peripheral edge; wherein the first distance is less than 1.5% of a minimum width of a major upper surface of the work surface top; wherein the protective peripheral edge is configured to protect chairs; wherein the protective peripheral edge is configured to absorb impact from objects; the work surface top further comprising a sub-top body, wherein the protective edge surrounds a portion of the sub-top body, wherein the protective edge and the sub-top body comprise different materials; a sub-top body positioned below a major lower surface of the work surface top; wherein the sub-top body defines the protective peripheral surface.
The differences being that DatesWeiser fails to clearly disclose the limitations of (i) the electronics connector having an exterior face that is flush with the exterior face of the protective peripheral surface; (ii) method steps of claims 36-37, and 39.  
However, Sierenberg discloses a worksurface assembly comprising: a work surface top 110; a protective peripheral surface 102 extending outwardly beyond the work surface top by a first distance; an electronics connector 106 positioned entirely below the work surface top on an exterior face, the electronics connector having an exterior face that is flush with the exterior face of the protective peripheral surface.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Sierenberg, to modify DatesWeiser such that the electronics connector having an exterior face that is flush with the exterior face of the protective peripheral surface in order to increase the overall versatility of the work surface assembly.
Regarding the method steps, since DatesWeiser, as modified, discloses all the structural elements recited therein, it would have been obvious and well within the level of one skilled in the art to perform the method steps recited therein.
Claim(s) 25, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over DatesWeiser, as modified, as applied to claims 20 and 36 above, and further in view of USP 5479864 to Kemp.
DatesWeiser, as modified, discloses all the elements as discussed above including wherein the work surface top is made of at least one of wood, glass, stone, metal, laminate, and plastic. The differences being that DatesWeiser fails to clearly disclose wherein the protective peripheral edge comprises a soft polymer material having an outer skin surface that is different than the work surface top.
However, Kemp discloses a work surface assembly comprising: a work surface top; a protective peripheral edge extending outwardly beyond the work surface top by a first distance; wherein the protective peripheral edge comprises a soft polymer material having an outer skin surface that is different than the work surface top (col. 2, lines 25-33: polyurethane).
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Kemp, to modify DatesWeiser, as modified, such that wherein the protective peripheral edge comprises a soft polymer material having an outer skin surface that is different than the work surface top in order to increase the overall versatility of the work surface assembly.
Claim(s) 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over DatesWeiser, as modified, as applied to claim 20 above, and further in view of US 2006/0096506 to Brauning et al (hereinafter Brauning).
DatesWeiser, as modified, discloses all the elements as discussed above including a power outlet. The differences being that DatesWeiser, as modified, fails to clearly disclose wherein the exterior face of the electronics connector is angled inwardly from the protective peripheral surface.
However, Brauning discloses a work surface assembly including: a work surface top; an electronics connector positioned entirely below the work surface; wherein the electronics connector having an exterior face that is angled inwardly from a support surface.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Brauning, to modify DatesWeiser, as modified, such that wherein the exterior face of the electronics connector is angled inwardly from the protective peripheral surface in order to increase the overall versatility of the work surface assembly.
Claim(s) 30-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over DatesWeiser, Highline Brochure, 2017 (hereinafter DatesWeiser) in view of US 2010/0064945 to Sierenberg and US 2006/0096506 to Brauning et al (hereinafter Brauning).
Datesweiser discloses a work surface assembly comprising all the elements recited in the above-listed claims including: a work surface top having a major upper surface that is bordered by a work surface peripheral edge; means for protecting the work surface peripheral edge from lateral impacts, the protecting means being mounted below the work surface top and being positioned outwardly beyond the work surface peripheral edge by a first distance that is less than 1.5% of a minimum width of the major upper surface of the work surface top; and an electronics connector positioned entirely below the work surface; wherein the protective peripheral edge is configured to protect chairs; wherein the protective peripheral edge is configured to absorb impact from objects; the work surface top further comprising a sub-top body, wherein the protective edge surrounds a portion of the sub-top body, wherein the protective edge and the sub-top body comprise different materials; a sub-top body positioned below a major lower surface of the work surface top; wherein the sub-top body defines the protective peripheral surface.
The differences being that DatesWeiser fails to clearly disclose the limitations of (i) the electronics connector having an exterior face that is flush with the exterior face of the protective peripheral surface; (ii) the electronics connector positioned along a downwardly angled face of the protecting means.  
However, Sierenberg discloses a worksurface assembly comprising: a work surface top 110; a protective peripheral surface 102 extending outwardly beyond the work surface top by a first distance; an electronics connector 106 positioned entirely below the work surface top on an exterior face, the electronics connector having an exterior face that is flush with the exterior face of the protective peripheral surface.
Meanwhile, Brauning discloses a work surface assembly including: a work surface top; an electronics connector positioned entirely below the work surface; wherein the electronics connector having an exterior face that is angled inwardly from a support surface.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Sierenberg and Brauning, to modify DatesWeiser such that the electronics connector having an exterior face that is flush with the exterior face of the protective peripheral surface, and the electronics connector positioned along a downwardly angled face of the protecting means in order to increase the overall versatility of the work surface assembly.
Claim(s) 34 is rejected under 35 U.S.C. 103 as being unpatentable over DatesWeiser, as modified, as applied to claim 30 above, and further in view of USP 5479864 to Kemp.
DatesWeiser, as modified, discloses all the elements as discussed above including wherein the work surface top is made of at least one of wood, glass, stone, metal, laminate, and plastic. The differences being that DatesWeiser fails to clearly disclose wherein the protective peripheral edge comprises a soft polymer material having an outer skin surface that is different than the work surface top.
However, Kemp discloses a work surface assembly comprising: a work surface top; a protective peripheral edge extending outwardly beyond the work surface top by a first distance; wherein the protective peripheral edge comprises a soft polymer material having an outer skin surface that is different than the work surface top (col. 2, lines 25-33: polyurethane).
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Kemp, to modify DatesWeiser, as modified, such that wherein the protective peripheral edge comprises a soft polymer material having an outer skin surface that is different than the work surface top in order to increase the overall versatility of the work surface assembly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
September 24, 2022

/HANH V TRAN/Primary Examiner, Art Unit 3637